DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 3/4/2022 has been received and entered in to the case. 
	Claims 1-9, 11, 13 have been canceled, claims 16-28 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 10, 12 and 14-15 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §101 has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §102 has been withdrawn due to the instant amendment. 

Claim Rejections - 35 USC § 103 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (2010, Stem Cells and Development) in view of Yamahara et al. (IDS ref.; of record)
Kita et al. teach a method of producing a population of MSCs from sub-amnion from the umbilical cord lining membrane, and the MSCs are positive for CD73 and CD90 (Figs. 1-3). It is understood that the umbilical cord lining membrane is the outermost layer of the umbilical cord, and is considered as a fetal appendage as claimed, and thus, the umbilical cord lining membrane would inherently contain an extracellular matrix layer. The MSCs of Kita et al. are understood as adherent cells as Kita et al. refer the MSCs as adherent cells (p.494, 1st col., Flow cytometry), and it is an inherent feature of MSCs to be plastic adherent.
Kita et al. do not teach the use of enzyme to release the adherent cells, or the enzyme being collagenase (claims 10 and 12).
Yamahara et al. teach a method of producing a mesenchymal stromal cell from an amnion (i.e. fetal appendage), and the method involves treating an amnion comprising an epithelial cell layer and an extracellular matrix layer with an enzyme solution comprising a collagenase, and release MSCs contained in the extracellular matrix layer (Abstract; paras. 1, 20, 25, 81-83).
It would have been obvious to a person skilled in the art to use the collagenase taught by Yamahara et al. for the method of Kita et al. with a reasonable expectation of success.
Kita et al. do not teach the cryopreserving, thawing and culturing the adherent cells. However, it is extremely well known in the art that any cells including MSCs can be cryopreserved, thawed and cultured. For example, Yamahara et al. teach a step of cryopreserving, thawing and culturing the MSCs (para. 37, 82, 111; p.13, 2nd col., claim 21). Thus, it would have been obvious to a person skilled in the art to cryopreserve, thaw and culture the MSCs of Kita et al. with a reasonable expectation of success.
Kita et al. do not teach the step of isolating a cell population having the characteristics (a) and (b) after cryopreserving, thawing and culturing the adherent cells.
Regarding the characteristics (a) directed to the cell population being 90% or more of cells positive for CD73 and CD90, one skilled in the art would recognize the benefit of highly pure MSCs based on the selection of their key markers, and thus, it would have been obvious to a person skilled in the art to isolate MSCs of Kita et al. based on their expression of CD73 and CD90 to obtain highly pure MSCs (i.e. close to 100%) expressing these markers with a reasonable expectation of success.
Regarding the characteristics (b) directed to the cell population satisfying the relative expression level of LFT-3 to the expression level of SDHA being 1.0 or more, Kita et al. do not teach the limitation. However, Kita et al. teach that the CL-MSCs are negative for STRO-1 (p.497, 1st col., 1st para.). Thus, the highly pure MSCs isolated based on CD73 and CD90 would be negative for STRO-1. Since these cells are STRO-1, it is considered that the MSCs of Kita et al. would inherently satisfy the characteristics (b) because the instant specification discloses that the claimed cell population is STRO-1-negative adherent cells (Abstract; para. 31; Table 1).
	Regarding the limitation of claim 14 directed to the lower differentiation capacity of the cell population compared to those do not have characteristics (a) and (b) or the limitation of claim 15 such that cryopreserved adherent cells are culturable up to 40 days or more, it is considered that these limitations are directed to the feature of the claimed cells, and the cells of Kita et al. isolated for CD73 and CD90 have been established as the identical cell population as the claimed cell population, the cell population of Kita et al. in view of Yamahara et al. would have the identical property as the claimed cells. Thus, the teachings of Kita et al. in view of Yamahara et al. would meet the limitations.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632